DETAILED ACTION
Claims 1-5 and 7-8 were rejected in the Office Action mailed 8/2/21.
Applicants filed a response, amended claims 6-7, added new claim 16, and canceled claim 8 on 10/29/21.
Claims 1-7 and 9-16 are pending, with claims 6 and 9-15 currently withdrawn.
Claims 1-5, 7, and 16 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Giovannetti et al. (US 2017/0209923 A1) (hereinafter “Giovannetti”).

Regarding claims 1-5, Giovannetti teaches powder material that is used in an additive manufacturing process to make a component where the powder material comprises a metal-containing powder and a strengthening dispersor in powder form (Giovannetti, [0036]). Giovannetti also teaches that the strengthening dispersor can be a metal oxide such as Y2O3, Al2O3, and combinations thereof and/or non-oxide materials such as Si3N4, AlN, SiC, TaC, WC, and combinations thereof where the strengthening dispersor can have a nanometric average grain size of equal to or less than about 60nm (Giovannetti, [0044-0045]). 

The component after additive manufacturing comprising a strengthening dispersor of Giovannetti corresponds to a brown body comprising a metal nanoparticle binder of the present invention. The 0.01-48 wt.% of strengthening dispersor in the powder bled of Giovannetti encompasses the amount of  0.02-10 wt.% of metal nanoparticle binder, 0.02-5 wt.% of metal nanoparticle binder, and 0.02-0.5 wt.% of metal nanoparticle binder of claims 1, 3, and 4 of the present invention. The strengthening dispersor being Y2O3, Al2O3, Si3N4, AlN, SiC, TaC, WC, and combinations thereof of Giovannetti corresponds to the metal nanoparticle binder being selected from the group of claim 2 of the present invention. The metal-containing powder of Giovannetti corresponds to the build material powder of claim 5 of the present invention. The fine distribution, i.e., homogenous, of the small dispersor powder of Giovannetti corresponds to the metal nanoparticle binder is selectively located within an area of the brown body, i.e., the inventors selected the distribution to be homogenous, of the present invention. 

Given that the materials and amounts of the component containing strengthening dispersor and metal-containing powder of Giovannetti is substantially identical to the material and amounts of metal nanoparticle binder as used in the present invention, as set forth above, it is clear that the component containing strengthening dispersor and metal-containing powder of 

 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 7, Giovannetti also teaches that the metal-containing powder can be a superalloy powder such as a Ni-based, Co-based, Fe-based, Mo-based, W-based, Ta-based, or Nb-based (Giovannetti, [0037]). Given that Giovannetti also teaches that the strengthening dispersor can be Y2O3, Al2O3, Si3N4, AlN, SiC, TaC, WC, and/or combinations thereof, the metal-containing powder can be different than the metal in the strengthening dispersor, i.e., Ni-based and Al2O3, different metals, Ni and Al, and thereby arrive at the present invention.

Regarding claim 16, Giovannetti also teaches that the method relates to producing machine components, including components of internal combustion engines and turbomachines, i.e., turbine rotary and stationary blades or buckles, turbine nozzles, and turbine impellers (Giovannetti, [0001]). Moreover, the strengthening dispersor is a compound which when dispersed in the powder blend, increases the strength thereof, in particular to high-temperature creep (Giovannetti, [0008]). Giovannetti also teaches that the small dispersor powder grains give rise to a fine distribution in the metallic matrix, i.e., fine distribution would include the sides of the brown body, overhangs of the brown body, edges, fine features, high tolerance areas of the brown body, and combinations thereof (Giovannetti, [0047]). The location of the strengthening . 

Response to Arguments
In response to the amendment to claim 7, the previous claim objection is withdrawn.

Applicant primarily argues:
“To be clear, Giovannetti discloses that the dispersor is present throughout the powder material in order to achieve the increased high temperature creep resistance throughout the final component. Giovannetti does not teach or suggest that the metal nanoparticle binder is selectively located within an area to impart strength to a particular area. A person of ordinary skill in the art reading Giovannetti would not have been motivated to modify Giovannetti by including the strengthening dispersor in selective areas because the internal combustion engine and turbomachine components are, as a whole, under constant high temperature and subject to high temperature fatigue cycles. By modifying Giovannetti to include selective locations of metal nanoparticle binder, then a person of ordinary skill in the art would expect the final components to fail due to the high temperature in the areas without the metal nanoparticle binder.”
Remarks, pg. 11
The Examiner respectfully traverses as follows: 
The dispersor being present throughout the powder material of Giovannetti means that the inventors selected the dispersor to be homogenous, i.e., selectively located the dispersor in the brown body. Moreover, Giovannetti allows for the dispersor to be in amounts of 0.01-48 

Applicant also argues:
“The recited subject matter provides a further cost advantage over Giovannetti’s low cost method. The specification discloses selectively locating the metal nanoparticle binder in areas of the brown body which could sag, warp, break or otherwise disfigure from the intended shape. In this manner, large 3D parts or 3D parts having thin or unsupported sections may be benefited by the selective placement of the metal nanoparticle binder. Giovannetti does not teach or suggest the selective placement because the components produced by Giovannetti’s method are under constant high temperature stress which requires the uniform dispersion of the strengthening dispersor and its associated higher cost of materials. A person of ordinary skill in the art would not be motivated to modify Giovannetti to use the selective location of metal nanoparticle binder, and its associated lower cost of material, because the machine components of Giovannetti would fail due to the high temperature creep resistance under fatigue conditions.”
Remarks, pg. 11-12
The Examiner respectfully traverses as follows: 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        /BRIAN D WALCK/Primary Examiner, Art Unit 1738